         Case 7:16-cr-00821-NSR Document 61 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                           4/9/2021

       -against-                                               No. 16-cr-821 (NSR)
                                                                    ORDER
PERRY GUMBS,

                             Defendant.


NELSON S. ROMÁN, United States District Judge:

       On October 16, 2017, the Court entered a Judgment and sentenced Defendant Perry Gumbs

(“Defendant”) to a term of imprisonment of sixty-two months.                  (ECF No. 27.)

Subsequently, Defendant, acting pro se, filed a motion for compassionate release (ECF No.

48) and motion seeking appointment of pro bono counsel (ECF No. 51). The Court then

granted Defendant’s motion for appointment of pro bono counsel and scheduled a

hearing on Defendant’s motion for compassionate release for April 29, 2021. (See ECF

Nos. 54, 58, and 59.)

       In advance of the hearing, on April 7, 2021, Defendant’s counsel advised the Court

that Defendant had recently been released from imprisonment at FCI Shuykill, and placed in a

half-way house in Brooklyn, New York.        Given Defendant’s release from imprisonment,

Defendant’s counsel sought leave from the Court to withdraw as counsel. (ECF No. 60.)

       The only relief sought in Defendant’s motion for compassionate release is a reduction

in his sentence to time served and the sole basis for that motion is that overcrowding in FCI

Shuykill placed him at a greater risk of contracting COVID-19 and experiencing serious

complications from the disease. (See ECF Nos. 48 & 52.) As he has now been released from

incarceration at FCI Shuykill, and he is no longer facing conditions of confinement that place
          Case 7:16-cr-00821-NSR Document 61 Filed 04/09/21 Page 2 of 2




him at greater risk of contracting COVID-19, his motion is rendered moot. See United States v.

Chestnut, 989 F.3d 222, 224 (2d Cir. 2021) (citing United States v. Martin, 974 F.3d 124, 144 (2d

Cir. 2020); United States v. Holloway, 956 F.2d 660, 664 (2d Cir. 2020)).

         Accordingly: (1) Defendant’s motion for compassionate release is DENIED; (2)

the application of Domenick J. Porco to withdraw as Defendant’s counsel is GRANTED; and (3)

the hearing scheduled on Defendant’s motion for compassionate release for April 29,

2021 is CANCELLED.          The Clerk of the Court is respectfully directed to terminate the

Motions at ECF Nos. 48 & 60.


Dated:    April 9, 2021                                    SO ORDERED:
          White Plains, New York

                                               ________________________________
                                                      NELSON S. ROMÁN
                                                    United States District Judge
